Order of the Surrogate’s Court of Westchester county modified, without costs, so as to provide that the executors shall pay to the petitioner the amount of her legacy, $300, without interest, upon receiving from her an assignment thereof; and in the event that the petitioner fails to *864execute and tender such assignment and accept payment of the legacy within twenty days after service of the order as so modified, the application of the petitioner is denied, and as so modified the order of said court is affirmed, without costs. No opinion. Blackmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur.